El Juez Asociado Señor Corrada Del Río
emitió la opinión del Tribunal.
El Sr. Lionel Lugo Rodríguez (en adelante el recurrente) acude ante nos mediante certiorari. Solicita que expidamos el auto y revoquemos la Resolución de 31 de marzo de 1998 del Tribunal de Circuito de Apelaciones, Circuito Regional VI de Caguas, Humacao y Guayama, mediante la cual se desestimó un recurso de revisión por entender que no se perfeccionó conforme a la ley porque el recurrente no noti-ficó con copia del recurso a todas las partes en el caso.
J-H
El recurrente, por conducto del arquitecto Ernesto Gó-mez Sampera, sometió a la consideración de la Junta de Planificación de Puerto Rico (en adelante la Junta) una *34consulta de ubicación,(1) la cual proponía el desarrollo de un proyecto comercial subregional compuesto de tres (3) edificios, uno independiente de 13,500 pies cuadrados y dos (2) unidos de 42,900 y 70,900 pies cuadrados, para un total de 126,900 pies cuadrados, a ser utilizados como área de ventas y almacén en el Barrio Machete de Guayama.
El predio de terreno donde ubicaría el proyecto tiene cabida de 9.27 cuerdas y radica en un distrito de baja den-sidad poblacional (R-l), conforme al vigente mapa de zoni-ficación de Guayama. Está delimitado por el norte con la carretera estatal Núm. 54; por el sur y oeste con terrenos propiedad de la Sucesión M. Bruno y/o G. Cautiño Bruno, y por el este con terrenos propiedad de la Universidad Católica. La finca es de topografía semillana y ubica en zona inundable (Zona 2), de acuerdo con la hoja número 55A del mapa de zonas inundables.
El 28 de octubre de 1996 se celebró una vista pública con el propósito de dilucidar los planteamientos y la prueba de las partes interesadas y/o posiblemente afecta-das por el desarrollo del referido proyecto.
A la vista comparecieron a oponerse el Sr. Ricardo Re-quero; el Ing. César Vázquez, en representación de Plaza Guayama Shopping Center; la Leda. Milagros Pérez de Agostini, en representación de los dueños de farmacias de Guayama; el Sr. Reynaldo Haddock, en representación de la Asociación de Comerciantes Unidos de Guayama, Xnc.; el Sr. Marcos Vázquez (sustituyendo al Sr. Héctor Sánchez), en representación de Costa Azul Estates, Inc., y el Sr. Juan Cosme.
Posteriormente, en noviembre de 1996, el Sr. Reynaldo Haddock, representando la Asociación de Comerciantes Unidos de Guayama, Inc.; el Ing. César Vázquez, represen-tando a Plaza Guayama Shopping Center; el Sr. Héctor Sánchez, representando a Costa Azul Estates, Inc., y el Sr. José M. Duprey, representando al Centro Unido de Deta-*35llistas de Puerto Rico, presentaron sus ponencias ante la Junta.(2)
La Junta, mediante Resolución de 27 de noviembre de 1996, archivada en autos y notificada el 22 de enero de 1997, decretó un suspenso de treinta (30) días hasta tanto la parte proponente, aquí recurrente, replicara a los refe-ridos escritos. A esos fines, el 13 de enero de 1997 el con-sultor Mariano A. Romaguera, a instancias del recurrente, preparó un documento en el cual comentaba las ponencias de los opositores y lo presentó ante la Junta el 17 de enero del mismo año.(3)
El 16 de mayo de 1997, luego de evaluar la información suministrada por las partes, así como las disposiciones de leyes, reglamentos y normas de planificación vigentes, y el resultado del estudio desde el punto de vista ambiental, la Junta denegó la consultad(4) Sostuvo que el proyecto pro-puesto no era viable en dicho terreno puesto que crearía un efecto acumulativo sobre la infraestructura; el área pro-puesta actualmente goza de usos comerciales adecuados; los terrenos ubican en zona inundable, sin niveles, y el proyecto no cumple con los objetivos y la política pública del plan de usos de terrenos de Puerto Rico.
No conforme, el 7 de julio de 1997, el recurrente, por conducto del Lie. Daniel Martínez Oquendo, presentó una moción de reconsideración ante la Junta y certificó haberla notificado a la Administración de Reglamentos y Permisos (en adelante la A.R.Pe.) y a los opositores. El 22 del mismo mes y año la Junta acogió dicha moción y el 4 de noviembre de 1997, luego de prorrogar el término para resolver la moción a tenor con la Sec. 3.15 de la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, conocida como la Ley de Procedimiento Administrativo Uniforme del Estado Li-*36bre Asociado de Puerto Rico (en adelante L.P.A.U.), 3 L.P.R.A. see. 2165,(5) se reiteró en su determinación previa denegando la consulta que nos ocupa. (6)
Así las cosas, el 4 de diciembre de 1997 el recurrente presentó un recurso de revisión ante el Tribunal de Cir-cuito de Apelaciones. Notificó con copia del recurso única-mente a la Junta el 20 de enero de 1998. El 23 de diciem-bre de 1997 el tribunal apelativo emitió una resolución mediante la cual le concedió a la Junta veinte (20) días para exponer su posición y ordenó a las partes que mostra-ran causa por la cual no debía desestimar por falta de cum-plimiento con el requisito de notificación que dispone la L.P.A.U.
La Junta compareció el 6 de febrero de 1998 mediante escrito titulado “Moción de Desestimación y/o en Oposición a que se Expida Recurso de Revisión”. Sostuvo que el tribunal apelativo carece de jurisdicción para entender en el presente caso, toda vez que el recurrente no notificó el re-curso de revisión a todas las partes dentro del término es-tablecido por ley.
El 9 de febrero del mismo año, el recurrente compareció en cumplimiento de orden y argüyó que durante el trámite administrativo no medió solicitud de intervención alguna, por lo que ningún participante actuó en calidad de parte.
El 31 de marzo de 1998(7) el tribunal apelativo emitió una resolución en la cual se desestimó el recurso por en-*37tender que los ciudadanos o las entidades que se opusieron al proyecto eran “parte” dentro del contexto de la Sec. 1.3 de la L.P.A.U.(8) y que, por ende, el recurrente debió noti-ficarles dentro del término jurisdiccional la presentación del recurso de revisión.
Inconforme, el 12 de mayo de 1998 el recurrente acude ante nos mediante Petición de certiorari, pág. 8, y señala que:
Erró el Tribunal de Circuito de Apelaciones al desestimar el Recurso de Revisión de la Recurrente por alegadamente no ha-berse perfeccionado el mismo [a p]esar de que dicha parte no-tificó con copia del escrito a la única otra parte en el procedimiento administrativo, la JP, conforme a lo dispuesto en la Ley de Procedimiento Administrativo Uniforme.
El 7 de agosto de 1998 —y notificada el 11 del mismo mes y año— emitimos una resolución mediante la cual ex-pedimos un auto de certiorari. Ante la comparecencia de ambas partes, estamos preparados para resolver.
H-i HH
La See. 4.2 de la L.P.A.U., 3 L.P.R.A. see. 2172, dispone que:
Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo ape-lativo correspondiente podrá presentar una solicitud de revi-sión ante el Tribunal de Circuito de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en- autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revisión judicial haya sido interrumpido me-diante la presentación oportuna de una moción de reconsideración. La parte notificará la presentación de la soli-citud de revisión a la agencia y a todas las partes dentro del *38término para solicitar dicha revisión. La notificación podrá ha-cerse por correo. (Enfasis suplido.)
Ahora bien, la Sec. 1.3 de la L.P.A.U., 3 L.P.R.A. see. 2102, define “parte” como
... toda persona o agencia autorizada por ley a quien se dirija específicamente la acción de una agencia o que sea parte en dicha acción, o que se le permita intervenir o participar en la misma, o que haya radicado una petición para la revisión o cumplimiento de una orden, o que sea designada como parte en dicho procedimiento.
La See. 3.5 de la L.P.A.U., 3 L.P.R.A. see. 2155, dispone con respecto a la intervención lo siguiente:
Cualquier persona que tenga un interés legítimo en un pro-cedimiento adjudicativo ante una agencia podrá someter una solicitud por escrito y debidamente fundamentada para que se le permita intervenir o participar en dicho procedimiento. La agencia podrá conceder o denegar la solicitud, a su discreción, tomando en consideración entre otros los siguientes factores:
(a) Que el interés del peticionario pueda ser afectado adver-samente por el procedimiento adjudicativo.
(b) Que no existan otros medios en derecho para que el peti-cionado pueda proteger adecuadamente su interés.
(c) Que el interés del peticionario ya esté representado ade-cuadamente por las partes en el procedimiento.
(d) Que la participación del peticionario pueda ayudar razo-nablemente a preparar un expediente más completo del procedimiento.
(e) Que la participación del peticionario pueda extender o dilatar excesivamente el procedimiento.
(f) Que el peticionario represente o sea portavoz de otros gru-pos o entidades de la comunidad.
(g) Que el peticionario pueda aportar información, pericia, conocimientos especializados o asesoramiento técnico que no estaría disponible de otro modo en el procedimiento.
La agencia deberá aplicar los criterios que anteceden de ma-nera liberal y podrá requerir que se le someta evidencia adicio-nal para poder emitir la determinación correspondiente con respecto a la solicitud de intervención.
En Const. I. Meléndez, S.E. v. A.C., 146 D.RR. 743 (1998), catalogamos de abarcadora la definición de “parte” *39establecida en la Sec. 1.3 de la L.P.A.U., supra. Además, clasificamos el contenido del dictamen final de la agencia como un factor importante al determinar si una persona es “parte” en un procedimiento administrativo. A esos efectos señalamos que
... es muy ilustrativo el comentario a la Regla 58 del Regla-mento del Tribunal de Circuito de Apelaciones, supra, al seña-lar que la notificación del recurso de revisión debe ser hecha a todas las partes así reconocidas en “la disposición final admi-nistrativa de que se trate”. 4 L.RR.A. Ap. XXII-A, R.58. Por ello, se le debe de prestar particular atención al contenido de la disposición final administrativa, como un factor importante, a la hora de determinar si una persona, natural o jurídica, es “parte” en un procedimiento administrativo a los fines de noti-ficarle el recurso de revisión judicial. Const. I. Meléndez, S.E. v. A.C., supra, pág. 749.
Por otra parte, nos comenta el Profesor D. Fernández Quiñones, en su libro Derecho Administrativo y Ley de Pro-cedimiento Administrativo Uniforme, Ed. Forum, 1993, pág. 159, que
... es parte aquel que puede demostrar el efecto adverso de la acción administrativa o cómo la inacción del proceso adminis-trativo le puede causar menoscabo a sus derechos.
A los fines de distinguir entre un participante y un in-terventor, Fernández Quiñones(9) añade que:
La función del participante se limita al papel que ha solici-tado desempeñar, es decir, ser testigo, “amigo de la corte”, su-plir evidencia documental o prestar una argumentación de ca-rácter oral. Por el contrario, la solicitud de interventor va más lejos y le asegura una participación más plena en el procedi-miento, la cual se encuentra avalada por el reconocimiento de que posee un derecho.
La ley es clara al señalar que son “parte” el promovente, el promovido, el interventor y aquel designado *40como tal. Sin embargo, la controversia surge en cuanto a aquellos que puedan reclamar ser “parte” pero que no cai-gan dentro de las mencionadas categorías.
En el ámbito federal, el Federal Administrative Procedure Act, 5 U.S.C. sec. 551 et seq., define “parte” como:
(3) “party” includes a person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party, in an agency proceeding, and a person or agency admitted by an agency as a party for limited purposes. 5 U.S.C. sec. 551(3).
En cuanto a quiénes tienen derecho a participar en las vistas administrativas, el tratadista Bernard Schwartz sostiene:
The need to broaden participation in the hearing process has led the courts to adopt an increasingly generous answer to the question of who has a right to appear as a “party in interest” before an agency. ...
The right of the “obvious party” (the person whose rights and obligations are directly affected by the agency act) to appear and be heard presents little problem. The agency act may, however, have impact beyond those at whom its action is directed. ...
There has been a progressive broadening of the concept of “party in interest” from the obvious party, to competitors, and then to the consuming public. The trend has not been uniform, but the dominant theme has been the public interest in opening administrative proceedings to wider participation. ...
... The notion of “party in interest”, said the court, should be construed to permit those seriously affected to participate in the administrative proceeding. The competitor is adversely affected by and is a “party in interest” in agency orders affecting the matters to which the competition relates. [Seabord & W. Airlines v. CAB, 181 F.2d 515, 518 (D.C. Cir. 1949), cert. denied, 339 U.S. 963 (1950). See similarly, National Coal Assn. v. FPC, 191 F.2d 462, 466-467 (D.C. Cir. 1951)].(10)
*41Schwartz hace referencia a lo resuelto en Office of Communication of United Church of Christ v. F.C.C., 359 F.2d 994, 1003 (D.C. Cir. 1966), con respecto a una parte con interés e indica:
... The court conceded that previous cases had granted standing to intervene only to those alleging electrical interference or economic injury. But, asserted Judge Burger, the “party in interest” concept is not limited to these categories. Economic injury is not the only injury that the law should recognize; nor should the interest of the competitor be protected, but not that of the consumer.(11)
Por último, Schwartz señala que el derecho a participar en los procedimientos no debe circunscribirse a la parte contra quien se dirija la acción de la agencia. A esos fines manifiesta:
The evolving law makes it no longer accurate to assert in agencies a discretionary power to exclude participation in their proceedings. The right to be heard may not be limited to the “obvious party.” The competitor and the consumer must now be considered “parties in interest” in cases that affect their competitive or consumer interests. They have a right to participate that may not be limited to the writing of letters or to second-class appearance as a matter of grace at hearings. The agency still possesses discretion to establish rules governing participation. Thus, it may lay down rules for determining which consumers or community representatives are to be allowed to participate; it may require consolidation of petitions and briefs to avoid multiplicity of parties and duplication of effort; and it may control the proceeding so that all participants are required to adhere to the issues and refrain from introducing cumulative or irrelevant evidence. But it may no longer completely exclude persons who have a substantial interest in the proceeding. “Any interested person” now has the right to intervene in an agency proceeding “so far as the orderly conduct of public business permits.” The controlling principle was stated by a federal court of appeals: “Efficient and expeditious hearing should be achieved, not by excluding parties who have a right to participate, but by controlling the proceedings so that all parties are required to adhere to the issues and to refrain from *42introducing cumulative or irrelevant evidence.” (Escolios omitidos.)(12)
En American Communications Association v. United States, 298 F.2d 648, 650 (2do Cir. 1962), la Corte de Ape-laciones de Estados Unidos para el Segundo Circuito ex-presó que lo más justo es que se le permita participar desde sus inicios a aquella parte que tenga un interés re-conocido en el dictamen de la agencia.
We think that fairness requires that one with such a recognized interest in the outcome of the agency proceeding must be permitted to participate in it from the outset.
Por otra parte, la Corte de Distrito de Estados Unidos para el Distrito de Alaska resolvió en Anchorage Bldg. Tr. Coun. v. Department of H. & U.D., 384 F. Supp. 1236, 1237-1238 (D. Alaska 1974), que:
[“Party”] does not refer to a hypothetical party, but rather refers to a person actually participating in litigation or entitled of right to be admitted as a party.
Es menester aclarar que no todo aquel que provee información relacionada con la consulta de ubicación automáticamente pasa a ser “parte” en el proceso. Recientemente, en Rivera v. Morales, 149 D.P.R. 672 (1999), señalamos que en aras de tramitar y resolver una consulta de ubicación, la Junta puede celebrar vistas públicas o privadas a las cuales pueden comparecer las personas interesadas en expresarse en torno al proyecto propuesto.
También puede solicitar asesoramiento de entidades públicas o privadas. Sobre el particular, la Sec. 7.01 del Reglamento para Procedimientos Adjudicativos de la Junta de Planificación (revisado), pág. 7-3,(13) dispone que:
*43La Junta de Planificación consultará, cuando lo considere ne-cesario, a cualesquiera de los organismos gubernamentales, co-misiones locales de planificación y otras entidades públicas y privadas que de alguna manera tengan relación con los proyec-tos bajo estudio.
En Rivera v. Morales, supra, sostuvimos que las entidades consultadas por la Junta de Planificación no necesariamente caen bajo la definición de “parte” contenida en la L.P.A.U. Por el contrario, aclaramos que
[s]u participación consiste más bien en ilustrar a la Junta, en ayudarla a llevar a cabo su función de evaluar las consultas de ubicación y considerar la conveniencia o los perjuicios de los proyectos propuestos. íd., pág. 685.
Ciertamente, de una simple lectura de la Sec. 1.3 de la L.P.A.U., supra, y de lo establecido en la jurisdicción federal, se colige que no sólo el promovente, el promovido, el interventor y aquel designado como tal se consideran “parte” en un procedimiento administrativo.
Además, son “parte” las personas cuyos derechos y obli-gaciones puedan verse adversamente afectados por la ac-ción o inacción de la agencia y que, a su vez, participan activamente en los procedimientos administrativos.
A esos fines, distinguimos al participante activo de un mero participante. Según el Profesor Fernández Quiñones,(14) un mero participante se limita a comparecer a la audiencia pública, sin mayor intervención; o declara en la misma pero no demuestra interés ulterior en el asunto; o únicamente suple evidencia documental; o participa en calidad de amicus curiae.
Una participación activa, por el contrario, requiere una intervención más plena en el procedimiento. La persona ha de demostrar que tiene un interés reconocido en el dicta-men de la agencia; comparece a la(s) vista(s) y presenta su posición oralmente y por escrito, y asume un rol activo en *44el proceso más allá de una mera participación como testigo o “amigo de la corte”. Un participante activo es, pues, aquél que utiliza los remedios disponibles en aras de proteger su interés e interviene de forma tal en el proceso que resulta-ría injusto y arbitrario no considerarlo una “parte”.
En resumen, a tenor con la See. 4.2 de la L.P.A.U., supra, son “parte” a las cuales es necesario notificar copia de un recurso de revisión judicial, (1) el promovente; (2) el promovido; (3) el interventor; (4) aquel que haya sido notificado de la determinación final de la agencia administrativa; (5) aquel que haya sido reconocido como “parte” en la disposición final administrativa, y (6) aquel que participa activamente durante el procedimiento administrativo y cuyos derechos y obligaciones puedan verse adversamente afectadas por la acción o inacción de la agencia.
No son “parte” a quienes tenga que notificárseles copia de los recursos de revisión: (1) el mero participante; (2) el amicus curiaei(15); (3) aquel que comparece a la audiencia pública sin mayor intervención; (4) aquel que únicamente declara en la vista, sin demostrar ulterior interés; (5) aquel que se limita a suplir evidencia documental; (6) aquel que no demuestre tener un interés que pueda verse adversamente afectado por el dictamen de la agencia.
En Rivera v. Morales, supra, explicamos que una persona no tiene que solicitar intervención para ser considerada “parte” en un proceso administrativo. Basta con tener interés en el procedimiento, comparecer a las vistas para oponerse y demostrar su interés en formar parte del mismo.
*45Ante los hechos particulares de aquel caso, distinguimos entre un participante que se limitó a oponerse por escrito y otro que asumió un rol más activo en el proceso, a los fines de resolver si eran o no una “parte”, a tenor con la L.P.A.U. Con respecto al primero, resolvimos que no era “parte” por cuanto no solicitó intervención, su participación se circuns-cribió a oponerse mediante carta y tampoco compareció a declarar en las vistas públicas.
No obstante, aun cuando el otro participante tampoco solicitó intervención, estuvimos de acuerdo con la determi-nación de la Junta de considerarlo una “parte”. Veamos por qué.
Primeramente, al ser vecino del sector, entendimos que era obvio su interés en el pleito. En segundo lugar, al pre-sentar una demanda de interdicto provisional y perma-nente solicitando la paralización de la obra, quedó demos-trado su interés en formar parte del proceso.
Lo anterior, unido a su comparecencia a las audiencias públicas para oponerse al proyecto propuesto, lo convirtie-ron en un participante activo y, por ende, en “parte”, aun cuando no solicitó intervención formalmente.
En el caso de marras, el Ing. César Vázquez, en repre-sentación de Plaza Guayama Shopping Center; el Sr. Reynaldo Haddock, en representación de la Asociación de Co-merciantes Unidos de Guayama, Inc., y el Sr. Marcos Vázquez, en representación de Costa Azul Estates, Inc., comparecieron a la vista celebrada el 28 de octubre de 1996 y expresaron su oposición al proyecto propuesto. Igual-mente surge de los autos que éstos, así como el Sr. José M. Duprey, en representación del Centro Unido de Detallistas de Puerto Rico, presentaron sus ponencias a la consulta en sus respectivas comunicaciones.
Además, la Junta, en su Resolución de 27 de noviembre de 1996, ordenó al recurrente, entre otras cosas, replicar a las ponencias de los opositores y, para ello, dejó en sus-penso la consulta hasta tanto éste sometiera la informa-*46ción solicitada. Asimismo, surge de los autos que la resolu-ción de la Junta de 16 de mayo de 1997 —denegando la consulta— y la Resolución de 4 de noviembre de 1997 —re-afirmando su denegatoria— le fueron notificadas a los opo-sitores el 17 de junio de 1997 y el 14 de noviembre de 1997, respectivamente.
Aún más, el recurrente certificó haber notificado su “So-licitud de Reconsideración” a A.R.Pe. y a los opositores.(16) De igual forma, le envió a los opositores copia de sus escri-tos titulados “Moción Solicitando Término para Someter Escrito” y “Breve Memorando en Apoyo de Consulta”.(17) Ciertamente, si ambas partes notificaron sus escritos a los opositores, ello es indicio de que éstos los consideraban “parte” en el proceso.
Es cierto que no estamos en el caso de autos ante un grupo de participantes que presentaron una solicitud formal de intervención. Tampoco se trata, sin embargo, de unos participantes que se limitaron a presentar un argu-mento oral o testimonio durante la vista pública. Los opo-sitores demostraron interés en el asunto; comparecieron y declararon en la vista; sometieron sus ponencias; presen-taron réplicas a la moción de reconsideración ante la Junta, y fueron notificados de los escritos de las partes durante el trámite administrativo. Concluimos que los opo-sitores son participantes activos y, por ende, “partes” en el presente caso.
En conformidad con las pautas sentadas en Const. I. Meléndez, S.E. v. A.C., supra, hoy reafirmadas, advertimos qué las agencias administrativas deberán especificar en la certificación de sus resoluciones las partes a las cuales le notificaron su dictamen en calidad de “partes” en el procedimiento, a los fines de evitar confusiones, y *47para que puedan éstas ejercer efectivamente el derecho a la revisión judicial conferido por ley.
Finalmente, en Martínez v. Depto. del Trabajo, 145 D.P.R. 588 (1998), sostuvimos que, en conformidad con la See. 4.2 de la L.P.A.U., supra, surge el claro propósito de fijar un procedimiento uniforme de revisión de las órdenes o determinaciones finales de las agencias administrativas y de que el recurso de revisión se perfeccione dentro del término de treinta (30) días. En lo pertinente, opinamos que
... de un análisis de sus términos, ellos denotan la intención legislativa de plasmar indubitadamente el requisito de que los recursos de revisión se perfeccionen y notifiquen dentro del tér-mino de treinta (30) días, siendo éste un requisito de carácter jurisdiccional. En consecuencia, la falta de notificación dentro del término prescrito por ley tiene el efecto de privar la juris-dicción a los tribunales.(18) Martínez v. Depto. del Trabajo, supra, pág. 592.
El recurrente presentó un recurso de revisión ante el Tribunal de Circuito de Apelaciones en el cual notificó una copia de éste únicamente a la Junta. Reiteradamente hemos sostenido que el incumplimiento con el deber de notificar la solicitud de revisión judicial a todas las partes priva de jurisdicción al tribunal para entender en los méritos del recurso de revisión. Const. I. Meléndez, S.E. v. A.C., supra; Olmeda Díaz v. Depto. de Justicia, 143 D.P.R. 596 (1997). Por ende, el no haber notificado a las demás partes, entiéndase los opositores, privó de jurisdicción al tribunal apelativo para entender en los méritos del recurso.
Expedido previamente el auto de certiorari, confirma-mos el dictamen del Tribunal de Circuito de Apelaciones mediante el cual se desestimó el recurso de revisión pre-sentado por no haberse perfeccionado conforme a derecho.
*48le dictará sentencia de conformidad.
El Juez Asociado Señor Rebollo López disintió con una opinión escrita. El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita. El Juez Presidente Señor An-dréu García no interviene. El Juez Asociado Señor Hernán-dez Denton se inhibió.

 Consulta Núm. 96-71-0661-JPU.


 En adelante nos referiremos a ellos como “los opositores”.


8) Véase Anejo 35 de la Petición de certiorari, pág. 214.


 La resolución fue archivada en autos y notificada, entre otros, a los oposito-res el 17 de junio de 1997. Véase Anejo 3 del Alegato de la Junta de Planificación, págs. 81, 120, 123 y 125.


 Esta Sec. 3.15 de la Ley de Procedimiento Administrativo del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 2165, dispone, en lo pertinente: “Tal resolu-ción deberá ser emitida y archivada en autos dentro de los noventa (90) días siguien-tes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconsideración pero deja de tomar alguna acción con relación a la moción dentro de los noventa (90) dias de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expiración de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales.”


 La resolución fue archivada en autos y notificada, entre otros, a los oposito-res, el 14 de noviembre de 1997. Véase.Anejo 1 del Alegato de la Junta de Planificación, págs. 8, 11, 13 y 51.


 Archivada en autos y notificada el 13 de abril de 1998.


 3 L.P.R.A. sec. 2102(j).


 D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, Ed. Forum, 1993, pág. 161.


 B. Schwartz, Administrative Law, 3ra ed., Ed. Little, Brown and Co., 1991, págs. 295-296.


 Schwartz, op. cit., pág. 297.


 Schwartz, op. cit., pág. 298.


 Reglamento Núm. 5244 de 31 de mayo de 1995.


 Fernández Quiñones, op. cit., pág. 161.


 Es doctrina establecida que el amicus curiae no puede convertirse en una parte del litigio. Hernández Torres v. Hernández Colón et al., 127 D.P.R. 974, 977 (1991).


 Anejo 3 de la Petición de certiorari, págs. 20-21.


 Anejo 22 de la Petición de certiorari, pág. 63, y Anejo 32 de la Petición de certiorari, págs. 84-85.


 Véase, además, Ortiz v. A.R.Pe., 146 D.P.R. 720 (1998).